Citation Nr: 1520350	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for lung cancer, to include as due to exposure to Agent Orange and diesel fuel, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from October 1968 to October 1970, and his DD Form 214 also notes 1 year and 5 days of prior active service.  He died in July 2009.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied service connection for the cause of the Veteran's death and service connection for lung cancer, for accrued benefits purposes.  Thereafter, jurisdiction was transferred to the RO in Philadelphia, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


In the Veteran's initial notice of disagreement received during his lifetime in October 2008, he reported that he helped with operating and fueling heavy and light machinery while stationed in Korea.  Additionally, he was assigned to a number of generators that required fueling on a regular basis.  He indicated that the machinery and generators required diesel fuel.  The Veteran asserted that exposure to diesel fuel during service contributed to his lung cancer.   These statements are deemed to be credible and consistent with the circumstances of his service and thus exposure to diesel fuel is conceded.

Further regarding in-service activities, the Veteran's military personnel records reflect that he was assigned to the 44th Engineer Battalion, Company B, while stationed in Korea.  His military occupational specialty was carpenter.  A response from the United States Armed Services Center for Research of Unit Records (USASCRUR) demonstrated that Company B was involved in a number of construction projects, including the building of missile sites.  

In light of the foregoing, the Board finds that a VA opinion is necessary to determine whether the Veteran's lung cancer was caused by in-service exposure to diesel fuel.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, VA treatment records dated in May 2009 noted that the Veteran was diagnosed with lung cancer in 2007.  The records reference private treatment during that time from Dr. Bolden, his primary care physician, as well as chemotherapy with Anderson, Patel.  However, aside from the diagnostic records from Holy Spirit Hospital and a few reports from Dr. Timothy Clark, there are no other records of private treatment in the claims file.  VA must make reasonable attempts to obtain those records.  38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to identify any private medical treatment for the Veteran's lung cancer during his lifetime and to furnish appropriate authorization for the release of these medical records.  

If the appellant fails to furnish the necessary releases for private treatment records, she should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the appellant of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  Thereafter, forward the claims file to a VA examiner to determine the etiology of the Veteran's lung cancer.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lung cancer was related to military service, to include as due to conceded exposure to diesel fuel.

The examiner must provide a rationale for all opinions.  If the reviewer is unable to provide the requested opinion without resorting to speculation, the reviewer must provide an explanation for the basis of that determination.

3.  If the benefits sought on appeal remain denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE) 





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




